El Juez Presidente Sr. Quiñones,
emitió la opinión del tribunal,
Visto el presente recurso gubernativo interpuesto por el abogado Don Francisco Gr. Descartes, á nombre de la Sociedad anónima del Estado de New Jersey “Bernal Estate” contra nota del Registrador de la Propiedad de Ponce denegatoria de la inscripción de una escritura de arrendamiento.
Resultando: Que por escritura pública otorgada en la ciu-dad de Ponce, ante el abogado y notario de la misma Don Francisco Gr. Descartes, en 23 de octubre de 1906, Don José Juan de los Reyes Usera y. Seda, como apoderado de Don William L. F. Simonpietri Birne y Darton, según el que le confiriera en unión de otros en la misma ciudad de Ponce, ante el Notario Don José Ramón Becerra, en 28 de mayo de 1903, y por cuya cláusula segunda se autorizaba á los apoderados para arrendar los bienes del poderdante “por el tiempo precio y condiciones que estimaran”; y Doña Carmen Simonpietri y Becerra, por su propio derecho, arrendaron á lá sociedad “Bernal Estate” del Estado de New Jersey, la que com-pareció, representada por su apoderado Don Antonio Catin-chi y Consalvi, por el término de cinco años, prorrogables por otros cinco más, á voluntad de los arrendatarios, la haciendá *105de cañas dulces denominada ‘‘Barrancas” y “Monte Gran-de,” antes “Manuela,” de la propiedad del Don William L. F. Simonpietri, á excepción de una pequeña porción de 10 cuer-das, titulada “Vega Rosa,” de la propiedad de la otra com-pareciente Doña Carmen Simonpietri y Becerra, y radicada dicha finca en los barrios de Sabanetas, Machuelo Abajo y Machuelo Arriba, del término municipal de Ponce, y com-puesta de 943 cuerdas 75 céntimos de extensión superficial,-divididas en varias porciones que se describen separada-mente en la escritura y después en conjunto como una sola finca; y que presentada dicha escritura en el Registro de la Propiedad de Ponce para la inscripción del arrendamien-to estipulado en ella, la denegó el registrador por los motivos que expresa la nota obrante al pie de dicha escritura, la que copiada á la letra dice así':
“Denegada la inscripción del precedente documento en cuanto á la finca perteneciente á Don William L. F. Simonpietri, denominada “Barrancas y Monte Grande,” por los siguientes defectos insubsana-bles : Io. Por la confusión y obscuridad que se observa en la descrip-ción de la finca, expresándose que se compone de cuatro parcelas que en realidad vienen á ser seis, que se deslindan separadamente, consignán-dose después las colindancias del área total, sin que aparezca que las parcelas linden entre sí y hayan sido agrupadas; y de esa área totál se arriendan 916 cuerdas 78 céntimos que también se deslindan en un solo cuerpo, mientras que en el registro solamente aparecen inscritas siete octavas partes de la totalidad indivisa de las antedichas parcelas; y segundo, porque en el título se estipula un arrendamiento por cinco años, prorrogables por otros cinco años más, por la sola voluntad del arrendatario, resultando que el apoderado Don José J. Usera deja obligado á su poderdante en un arrendamiento por diez años, sin que éste le hubiera conferido el poder especial que requiere el artículo 1451 del Código Civil, y tomada en su lugar anotación preventiva por cuatro meses, al folio 41, del tomo 59 del ayuntamiento de esta ciudad, finca númerol563 duplicado, .anotación letra A, en lá que se ha consig-nado el defecto subsanable de no acreditarse que Mr. Carl Muller y Mr. Julius Bohsteat sean presidente y tesorero-secretario, respectivamente, de la sociedad “Bemal Estate”; é inscrito respecto á la finca perte-*106neciente á Doña Carmen Simonpietri, al folio 60, del tomo 112 de este' ayuntamiento, finca número 4980, inscripción 5a., en la que se ba con-signado también el defecto expresado. — Ponee, enero 15 de 1907. ’ ’
Resultando: Que contra esta nota lia interpuesto el abo-gado Don Francisco Gr. Descartes, á nombre de la sociedad “Bernal Estate,” el presente recurso gubernativo, para que se revoque y se ordene al registrador la inscripción de lá escritura.
Resultando: Que pedida al Registradorde la Propiedad de Ponce, para mejor proveer, una certificación literal de la ins-cripción de la hacienda “Barrancas y Monte Gí-rande,” antes “Manuela,” la remitió el registrador con copia certificada de la descripción de dicha finca, según aparece de los asientos del registro, la que resulta conforme con la inserta en la escritura de arrendamiento de que se trata en el presente recurso.
Aceptando los fundamentos de la resolución impugnada.
Se confirma la nota del Registrador de la Propiedad de Ponce, y devuélvansele los documentos presentados con copia certificada de la presente'resolución, á los efectos procedentes.

Confirmada.

Jueces concurrentes: Sres. Figueras, MacLeary y Wolf.
El Juez Asociado Sr. Hernández, no intervino en la resolu-ción de este caso.